Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 1 of 64

Fillr in this information to identify your cases

 

men carmen munson

Chapter you are filing under: ‘ 2019 MAR °L} ma n ; 0 8

d, a er §
la ::a::er:1 U$`,_ Q,i'\N;`§ ir:.;i" mT{:.¢;i\V\f l\r:UUE{‘§'
mem §§ mr me

,QChaner 12 bheck l this is an
QQ§WS

§ United States Bankruptcy Coun for the;
g MIDDLE District of FLORIDA

l
l
‘ Case number (/r/mown):

la Chapter 13
amended f ling

 

Ofi"lcial Form 101
Voluntary Petition for individuals Filing for Bankrupt:cy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
jolnt case-and in joint cases, these forms use you to ask for infonnatlon from both debtors. For example, if a form asks, “Do you own a car,"
the answer would he yes if either debtor owns a car. When information ls needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fonns.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

latentin Yourself

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your Ca,.men

govemment-issued picture F, F,

identincation (for example, "St "f"“e IrSt name

your driver‘s license or Mtll'la

passport). Middle name Middle name

Bring your picture N“Wes Pad'"a

identification to your meeting Lan name Last name

with the trustee.

2. All other names you
have used in the last 8

Sufiix (Sr,, Jr., ll, l||)

Sufflx (Sr., Jr., l|, lll)

 

 

 

 

 

 

 

First name First name
years
lnclude your ma[ried or Middle name Middle flame
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
. . _ _- 4285 __ _
your Soclal Security XXX Xx -- -- -- --- XXX XX -~ -~ -- --
number or federal oR 0R
individual Taxpayer 9 9
|dentification number Xx " XX “’_____ ___ ___ __ XX _ XX _____ ___. ___ ___

(lT|N)

 

 

thcial Form 101

Voluntary Petltion for individuals Fi|lng for Banl=<ruptcy page 1

 

Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 2 of 64

 

 

 

Debtor 1 Cal`men Maria Nieves Padi\la Case number (irknown)
Flrs\ Name Middle Name Las\ Name
AboutDebtor1: About Debtor 2 (Spouse Oniy in a Joint Case):

4. Any business names
and Empioyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

m i have not used any business names or Ele,

n l have not used any business names or Ele.

 

Business name

Bus|ness name

 

Business name

Business name

 

 

 

 

 

 

 

 

W _ T _
EIN_ _____”~ E\-N____`“”'___
5. Where you live if Debtor 2 lives at a different address:
2111 Mckinnon Street
Number Street Number Street
Mascotte FL 34753
City State ZIP Code Ci!y Sfate ZiP Code
Lake
County County

6. Why you are choosing
this district to file for
bankruptcy

if your mailing address ls different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

Number Street

 

P.O. Box

 

C|ty State ZiP Code

Checl< one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

n | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

Number Street

 

P.0. Box

 

Ciiy Stale ZlP Code

Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

l:l l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ofncial Forrn 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

 

Debtor 1 Ct\i*men Ma\‘i£i Nieves Pa(lillit Case number iiti<nowni

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 3 of 64

 

Fiisi Name Middie Name i_asi Name

Tei| the Court About your Bankruptcy Case

7.

10.

11.

 

The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate boX.

are choosing to file

under im Chapter 7

l:i Chapter 11
Ci Chapter 12
ll:i";chapter 13

How you will pay the fee l will pay the entire fee when l file my petition. Please check with the clerk’s office in your
g local court for more details about how you may pay. Typical|y, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre~printed address

l;l i need to pay the fee in installments if you choose this option, sign and attach the
Applicati`on for Individuals to Pay The Filing Fee in installments (Officia| Form 103A).

ll§{| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the omcia| poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

Have you filed for l§'iNo
bankruptcy within the
last 8 years? in Yes. District When Case number
MM l DD l YYYY
Distriot When Case number
MM / DD l YYYY
Dlstrlct When Case number
MM / DD / YYYY
Are any bankruptcy [§No
cases pending or being
filed by a spouse who is in Yes. Debtor Relationshlp to you
not ming this ca_se W|th District When Case number, if known
you, or by a business MM / DD /yyYY
partner, or by an
affiliate?
Debtor Relatlonship to you
D|slrict When Case number, if known
MM / DD / YYYY
D° you rent your Go to line 12.

residence?

 

. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?
lUNo. so to line 12.

liljves. Fiii out initial statement About an Eviction JudgmentAga/'nst You (Form 101A) and me it with
this bankruptcy petition.

Ofiicial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3

 

Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 4 of 64

 

pebior 1 Carmen Maria Nieves Padilla ease number (,~,k,,.,g,,])
Flrsl Narne Middle Name Lasi Name

 

 

Report About Any Businesses You own as a Sole Proprietor

 

12. Are you a sole proprietor l§“NO_ Go to pan 4'
of any fuii- or part-time ,v,
business? |D Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuai, and ls not a
separate legal entity such as

acor oration, annershi , or
LLC_ p p p Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

 

 

City Siate Z|P Code

Check the appropriate box to describe your business:

lU"Healih care Bosiness las defined in 11 u.s.c. § 101(27A))
[Elsingle Assot neal Esiaie (as defined in 11 u.s.c, § 101(5113))
iii stockbroker (as defined in 11 u.s.c. § 101(53A))

lift commodity Brol<er (as denan in 11 u.s.c. § 101(6))
llj None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lt you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
de tor?

b ._ {Zl No. l am nothing under chapter 11.
For a dennition of small
business debtor, 599 m No. | am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C~ § 101(51D)~ the Bankruptcy Code.

n Yes. l am ming under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if you Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any al NO
property that poses or is
alleged to pose a threat n Yest What is the hazard'?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For exampie, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZiP Code

Official Form 101 Voluntery Petition for individuals Filing for Bankruptcy page 4

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 5 of 64

Debior 1 Carmen Maria

Flrsi Name Middle Name

Nieves Padiiia

Lcs\ Name

Case number irrknown)

Fart 5: Expiain Your Efforts to Receive a Briefing About Credit counseling

 

15. Teil the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices lf you
cannot do so, you are not
eligible to i`iie.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Offic|al Form 101

About Debtor 1:

You must check one:

m | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Ci l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n | certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 250-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|f the court is satished with your reasons, you must
still receive a briefing within 30 days after you hie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

i;l l am not required to receive a briefing about
credit counseling because of:

El |ncapacity. l have a mental illness or a mental
dehciency that makes me
incapable of realizing or making
rational decisions about finances

m Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after i
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

m t received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

m l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of completion.

Wlthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

ij i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the biieting, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you flie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

a incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

ij Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

m Actlve duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must hle a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for Bankruptcy page 5

 

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 6 of 64

oobtor 1 Carmen Maria

First Name Middle Name Lasl Nanie

Nieves Padilla Case number iiilmown)

Answer These duestions for Reportirlg Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 tl.S.C. § 101(8)
asr“incurred by an individual primarily for a personal, family, or household purpose."

il:_l No. soto lino 16b.
TYes. Go to line 17.

16b. Are your debts primarily business debts? Busi'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

iii No. eo io line ieo.
il:\` Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

il:_:l No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after im Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

Ofi'lcia| Form 101

 

i(Z No
n Yes
iii-49 /:C'l:i,ooi)-s,ooo ig,zs,oi)i-bo,ooo
§ 50-99 U15.001-10,000 iEl'50,001-100,000
§ 100-199 |"ll"f 10.001~25.000 i`i;°.lili/ioro inon ioo,ooo
l.l,200-999
i§j$°~$§°iooo l§:$i,OOo,ooi-$io million Cl $500,000,001~$1 billion

itj“»$so,ooi-$ioo,ooo
U$ioo,ooi-$soo,ooo
[Ei‘$soo,ooi-$i million

i;i“:sio,ooo,ooi-$eo million
E] :'550,000,001-$100 million
[Ci”isioo,ooo,ooi-$soo million

 

iv§“$O-$so,ooo
i§,/;$S0.0oi-$ioo,ooo
in '$100,001-$500,000
iCjX$SOO.Of)i-$i million

iCl $1,000,001-$10 million
`§j:$io,ooo,ooi-$so million
El $50,000,001-$100 million
iCl“,$ioo,ooo,ooi-seoo million

E] $1,000,000,001-$10 billion
E] $10,000,000,001-$50 billion
El iviore than $50 billion

El $500,000,001-$1 billion

El $1,000.000,001-$10 billion
E| $10,000,000,001-$50 billion
C] lvlore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided ls true and

correct.

lf l have chosen to file under Chapter 7, l am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, Unlted States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me nil out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, Unlted States Code, specified in this petition,

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X (\iliiitb.@ii\ Mb§ X

Signature of Debtor 1 Signature of Debtor 2

Executed on Cj§ iQ:zJZOiq _______
MM DD YYYY MM / DD lYYYY

 

Executed on

Voluntary Petitlon for lndividuals Filing for Bankruptcy page 6

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 7 of 64

Debiorf Carmen Maria
Flrsl Name Middie Name

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Nieves Padilla Case number (irknown)

Lasl Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people t"lnd it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to die with the
court. Even if you plan to pay a panicular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to tile without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code. the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

DNo

los

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete. you could be fined or lmprisoned?

UNo

leg

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

n Yes. Name of Person .
Attach Bankruptcy Pefition Preparer's Notice, Declaration, and Signature (Offlclal Form 119).

 

By signing here, | acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or properly if l do not properly handle the case.

X QooM/n`i/Ldoie x

 

Signature of Debtor 1 Signature of Debtor 2
Date 63 io?} \`Z.Qic\ Date
MM/DD /YYYY MM/ DD/YYVY
» » ; ,. `
Contact phone 352 ' 532 ' é_)Ci\E).-_] Contacf phone

 

Cell phone gail “ 535/2 “%Ci Sr~) Cell phone

Emai| address 1 l 'i is

    

` . Email address
C()i/n

Voluntary Petition for lndfviduals Filing for Bankruptcy page 8

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 8 of 64

Fill in this information to identify your case:

cebtor 1 Cal'men Maria Nieves Padilla
First Name Middle Name Last Name

 

Debtor 2
(Spouse. if nllng) Firsr Name Middle Name Lasi Name

 

Unlted States Bankruptcy Court for ther M]])DLE Districi of FL()RIDA

Case number l;] CheCl( if this lS an
r\rknowm amended ming

 

 

Official Form iOGSum
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
lnformation. Fi|l out all of your schedules first; then complete the information on this forrn. if you are filing amended schedules after you tile
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Vour Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Totai real estate, from Schedule A/B .......................................................................................................... $ 27510
1b. Copy line 62, Totai personal property, from Schedule A/B ............................................................................................... $ 400
ic. Copy line 63, Totai of ali property on Schedule A/B ......................................................................................................... $ 27910
m Summarize Your Liabilities
Vour liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ 27509

3. Schedule E/F.' Creclitors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ 0
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 61 of Schedule E/F ....................................... + $ 55098
Your total liabilities s 82607
m Summarize Your lncome and Expenses

4. Schedule l: Your/ncome (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ 583
5. Schedule J: Your Expenses (Oftlcia| Form 106J)

Copy your monthly expenses from line 220 of Schedule J .................................................................................................... $ 529

Ofncial Form 10b`Sum Summary of Your Assets and Liabl|lties and Certaln Statlstical lnformatlon page 1 of 2

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 9 of 64

nestor 1 Carmen Maria Nieves Padilla ease number miami
Flrsl Name Middle Name Last Name

 

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
l o. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
~/ es

7. What kind of debt do you have?

iu yYour debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personai,
fami|y, or household purpose.” 11 U.S,C. § 101(8). Fill outlines 8-9g for statistical purposes 28 U.S.C. § 159.

in \’our debts are not primarily consumer debts, You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of your Current Monthly lncome: Copy your total current monthly income from Officia|
Form 122A-1 l.ine11;OR,Form 122B Line 11; OR, Form 1220-1 Line14. 3 0

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 63.) $ 0

9b. Taxes and certain other debts you owe the governmentl (Copy line 6b.) $ 0

90. C|aims for death or personal injury while you were intoxicated (Copy line 60.) $ 0

9d. Student loans. (Copy line 6f.) $ 4939
9e. Obligat|ons arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line 69.)
9f. Debts to pension or proHt-sharing plans, and other similar debts. (Copy line 6h.) + $ 0
99, Tota|. Add lines 9a through 9f. $ 4939

 

 

 

Officlal Form 1068um Summary of Your Assets and Liabilitles and Certain Statistlcal lnformation page 2 of 2

 

CaSe 6219-bk-01347-CC.] DOC 1 Filed 03/04/19

Fiii in this information to identify your case and this filing:

manion Carmen Maria Nieves Padiria
Firsl Name Middle Name Last Name

 

Deblor 2
(Spol.ise, if lillng) Flrat Name Middle Name test Name

 

l.iniled States Bankruptcy Court for ihe: M]DDLE District of FLCRIDA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 10 of 64

El check if this is an
amended filing

12/15

 

in each category, separately list and describe ltems. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct lnformatlon. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Buiiding, Land, or other Real Esi:ate You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

il;._iN No. Go to Part 2.
im§ Yes. Where is the property?
What is the property? Check all that apply.

m Single-famliy home
1,1, Famiiy Residence
Street address, if available, or other description

 

m Duplex or multi~unit building
L:i Condominium or cooperative

 

 

Loc:morida a Manufactured or mobile home
m Land
n investment property

C"y Slate zip Code n Tlmeshare
Ei other

 

Who has an interest in the property'? Check one,

M Debtori only
County n Debtor 2 only
m Debtcr 1 and Debtor 2 only
m At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl'tors Who Have Clalrns Secured by P/'operly.

Current value of the Current value of the
entire property? portion you own?

$ 27509.9 $ 27510

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Fee Simpie

 

n Check if this is community property
(see instructions)

Other information you wish to add about this ltem, such as local
property identification number: E]oridg

if you own or have more than one, list here:
What is the property? Check all that apply4
n Single-fami|y home

1-2' ill o i u- 'rb 'rd'
Streetaddress.ifavailable,orotherdescription up exormul um ul mg

 

ij Condominium or cooperative

n Manufactured or mobile home

l;l Land

a investment property

n Tlmeshare

n Other

Who has an interest in the property? Check one,
n Debtor1 only

County i;i Debtor 2 only

n Deblor 1 and Debtor 2 only

n At least one of the debtors and another

 

 

City Slate Z|P Code

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clalms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

ij Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Offlc|al Form 106A/B Schedule A!B: Property

page 1

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 11 of 64

Debtor 1 Carmcn Maria

Nieves Padilla

 

Firsl Name Middle Name Lasi Name

1.3.

 

Street address, if available, or other description

 

 

City State Z|P Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

What is the property? Check all that apply,
Cl Single~family home

n Duplex or muitl~unlt building

m Condominium or cooperative

n Manufactured or mobile home

Cl Land

n lnvestment property

n Tlmeshare

cl Other

 

Who has an interest in the property? Check cne.

m Debt0r1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Case number ()rknown)

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clalms Secured by Property,

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 27510

 

 

 

 

m Describe Vour Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lt you lease a vehic|e, also reportith Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

(El/:Yes
3`1_ Make:
Mode|:
Year:

Approximate mileage:

Other information:

 

 

 

lf you own or have more than one, describe here:

3_2, Make:
Mode|:
Year:
Approximate mileage:

Other information:

 

 

Officiai Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

i:.\ At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one,
m Debtori only

n Debtor 2 only

Cl Debtor1 and oebtor 2 only

ij At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule AIB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Crediiors Who Have Clalms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amounth any secured claims on Schedule D:
Crediiars Who Have Cla/`ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 12 of 64

Cese number warm/mi

 

 

Who has an interest in the property? Check one.

Debtm 1 Carmen Maria Nieves Padilla
stt Name Middle Name Last Name
3.3. Make:
Model- lo Debtor1 only
U Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

3,4_ Make:
Mode|:
Year:
Approximate mileage:

Other information:

 

 

quebtor 1 and Debtor 2 only
ll:l At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one,
l[;l Debtor 1 only

 

U, Debtor 2 only

n At least one of the debtors and another

m Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amounth any secured claims on Schedule D.'
Credilars Who Have Cla/`ms Secured by property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Schedule D:
Credilors Who Have Claims Secured by Property,

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobi|es, motorcycle accessories

l@ No

lU Yes
4_1, Make:
Mode|:

Year:

Other information:

 

 

 

 

li you own or have more than one, list here:

4_2, Make:
Mode|:

Year:

 

 

 

 

Who has an interest in the property'? Check one,

a Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this is community property (see
instmctions)

Who has an interest in the property? Check one,

a Debtor 1 only
n Debtor 2 only
n Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Crediiors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Proparty.

Current value of the Current value of the

 

. . , entire property? portion ou own?
Other mformaf'°n- n At least one of the debtors and another y
l:l Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages $ 0
you have attached for Part 2. Write that number here ............................ 9

Ofilcial Form 106A/B

 

Schedule AIB: Property

 

page 3

 

l
l

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 13 of 64

named Carmen Maria Nieves Padilla ease number (r,,mw,,,,

 

 

Flrsi Name Middle Name Last Name

Describe Your Personal and Househoid ltems

 

Do you own or have any legal or equitable interest in any cf the following items?

6. Househoid goods and furnishings
Examp/es: Major appliances, fumiture, linens, china, kitchenware

lpg No
pa Yes~ Des°"ibe ~~~~~~~~~ ` Household Goods - Family Residence

7. Electronlcs

Examples: Te|evislons and radios; audio. video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

lw No

la Yes. Describe..........lv

8. Coiiectibles of value

Examples: Antiques and iigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stampl coin, or baseball card collections; other collections, memorabllia, collectibles

l'm No

iu Yes. Describe .......... l

9. Equipment for sports and hobbies

Examples: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks', carpentry tools', musical instruments
l¢l No 1

llj Yes. Describe .......... l
l
10. Firearms
,_l§g;amples: Plstols, rifles, shotguns, ammunition, and related equipment
No §
llj Yes. Describe .......... l

l
y
v

11, Clothes
xEw)ygamples.' Everyday clothes, furs, leather coats, designer wear, shoes. accessories
l;! NO l
im YeS' Describe ---------- : Ciothing - Family Residence
12.Jeweiry
Examples: Everydayiewe|ry. costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

go|d, silver

im No

[E]m Yes. Describe...........§

13.Non-farm animals
Examples: Dogs, cats, birds, horses

la No

la Yes. Describe ........... l

14.Any other personal and household items you did not already |ist, including any health aids you did not list

latino

llijes. Give specific l

information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ...... .. ......... ')

 

 

thcial Form 106A/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptionsl

$200

$200

 

$ 400

 

 

 

page 4

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 14 of 64

 

 

 

 

Debw, 1 Carmen Mai'ia Nieves Padilla ease number prima
First Name Middle Name Las\ Name
Describe your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current Va|\le Of the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
im No
la Yes~~ ~~~~~~~~~ Cash: ....................... $

17. Deposits of money
Examp/es: Checking, savings, or other financial accounts; certiHcates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
l@ No

VU Yes ..................... institution name:

17,1. Checking account

 

17.2. Checking account

 

17.3. Savings account

 

17.4. Savings account

 

17.5. Certit"icates of deposit

 

17,6. Other financial account

 

17.7. Other financial account:

 

17.8, Other financial account

 

M€HH?€‘>$€QG$W@

17.9. Other financial account:

 

18. Bonds, mutual funds, or publicly traded stocks

 

 

 

19. Non-pubiicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

|Q_ No Name of entity: % of ownership:
ll:] Yes. Give specific %
information about
them %

 

%

Official Form 106A/B Schedule A/B: Property page 5

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 15 of 64

manion Carmen Maria Nieves Padilla ease number (/rknown)
First Name Middle Name Last Name

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Negotiable instruments include personal checks, cashiers‘ checks, promissory notes, and money orders.
Non-negot/'able instruments are those you cannot transfer to someone by signing or delivering them.
lm No
in Yes. Give specific lSSU€i namei
information about
them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in lRA, ERlSA` Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
ig No
ll;] Yes. List each
account separately Type of account institution name:
401(i<) or similar plan: $
Pension plan: 5
iRA: $
Retirement account 3
Keogh: $
Additional account $
Additional account $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
|U rio
la Yes .......................... institution name or lndividual:
Electric: $
Gas: $
Heating oi|: $
Secun‘iy deposit on rental unit $
Prepaid rent: $
Telephone: $
Water: $
Rented iurniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
liZi` NQ
Yes .......................... issuer name and description:
$
$
$

 

Ofdcial Form 106A/B Schedule A/B: Property page 6

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 16 of 64

Debto, 1 Carnien Maria Nicves Paililia ease number Wknwn)
First Name Mlddie Name Las\ Name

 

 

24.|nterests in an education lRA, in an account iri a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

im No

iu yes """"""""""""""""""" institution name and description. Separately file the records of any interests.it U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

im N° ,
la Yes. Give specific 1 ;,
information about them....: l $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements
l_\z:l No
l El Yes. Give specific y
information about them.... §

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

UNQ

llj Yes. Give specific y t
information about them....§ § $
§ l

Money or property owed to you? current value of the
portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you
la No
la Yes. Give specific information l
about them, including whether l l
you already filed the returns l t State:
and the tax years. ....................... l j
l i Local: $
l t

l Federa|:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlementx property settlement

im No

la Yes. Give specific information ..............

: § A|imony: $
‘ l Maintenance; $
l :' Support: $
: Divorce settlement $
§ Properiy settlement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benents, sick pay, vacation pay, workers’ compensation,
Social Securlty benefits; unpaid loans you made to someone else
l3 No
llj Yes. Give specific information ............... l §

<h

Official Form 106A/B Schedule A!B: Property page 7

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 17 of 64

Debto, 1 Carmen Maria Nieves Padilla ease number miami
Firsl Name Middio Name Last Name

 

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner‘s, or renter's insurance

im No

in Yes' Name the ipsura"c§ c(_>mpany Company name: Benenciary: Surrender or refund vaiue:
of each policy and list its value.

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living irust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

iij Yes. Give specific information .............. ‘ i
z ; s

  

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

lift NO

in Yes. Describe each claim. .................... i l

l

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
..S?eset Off C|aims

im No z

id Yes. Describe each claim. .................... ? }
i , $

35.Any financial assets you did not already list

id No

id Yes. Give specific information ........

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ............ . ......... ") $

 

 

 

 

m Describe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable lnterest in any business-related property?

iizl No. Go to Part 6.
in Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

iii No y l
ii:l Yes. Describe ....... i i
§ i

39. Office equipment, furnishings, and supplies
Examples: Business-related computers. soitware, modems, printersl copiers, tax machines, rugs, telephones desks, chairs, electronic devices

i@, N<> `

iij Yes. Describe ....... j$

Official Form 106A/B Schedule A/B: Property page 8

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 18 of 64

mwa Carmen Mana Nieves Padilla ease number U,knwm)
Flrsi Name Middle Narne Lasl Name

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

§m No

§l;\ Yes. Describe ....... §

 

 

 

 

 

 

 

 

 

 

 

 

 

41 .,l/nyentory
§_…K No § §
§Cl Yes. Describe ....... § §$
42. lnterests in partnerships or joint ventures
l¢!; ~o
§§;l Yes` Describe """" Name of entity: % of ownership:
% $
% $
% $
43..(;u,stomer lists, mailing lists, or other compilations
… No
§[] Yes. Do your llsts include personally identifiable information (as denned in 11 U.S.C. § 101(41A))?
§C] No
§U Yes. Describe. ....... § §
§ § $
§ §
44.§Any business-related property you did not already list
Wi No
§D Yes. Give specific $
information .........
$
3
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5` Write that number here ............... .. .. 9

 

 

 

Describe Any Fann- and Commerc|al Flshing-Related Property You Own or Have an |nterest ln.
lf you own or have an interest in farmland, list it in Fart 1.

 

46. Dg you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

§§§§§§ No. Go to Part 7.

§ a Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised iish

§@ No

§§D Yes ......................... §

Offlcial Form 106A/B Schedule AlB: Property page 9

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 19 of 64

Deblor 1 Carmen Maria Nieves Padi"a Case number (Iiknown)

 

 

Fl'rst Name Middle Name Last Name

48. Crops--either growing or harvested

§m No

§§:l Yes. Give specific § §
information ............. § $

49.Earm and fishing equipment, implements, machinery, t"ixtures, and tools of trade
mg No
§D Yes .......................... §

50. Farm and fishing supplies, chemicals, and feed
§W No
§El Yes .......

 

51 .§A§n§y farm- and commercial fishing-related property you did not already list
m No

§U' Yes. Give specific
information ............ § $

 

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here ................................................................... 9

 

 

 

Describe All Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

§m No §, §
§U Yes. Give specific §
information. ............ l

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9

 

 

 

List the Totais of Each Part of this Form

 

55.Part 1: Totai real estate, line 2 ............................. 9 $ 27510

 

56. Part 2: Totai vehicles, line 5 $
57. Part 3: Totai personal and household items, line 15 $
58. Part 4: Totai financial assets, line 36 $
59. Part 5: Totai business-related property, line 45 $
60. Part 6: Totai farm- and fishing-related property, line 52 $ 0
61. Part 7: Totai other property not listed, line 54 + $ 0

$ 400

62.Total personal property. Add lines 56 through 61. .................... §Copy personal properly total 9 + $ 400

l

 

63.Toial of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 27910

 

 

 

Official Form 106A/B Schedule AlB: Property page 10

 

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 20 of 64

§Fiil in this information to identify your case:

Debror 1 Carmen Maria Nieves Padilia
First Name Middie Name Last Name

 

Debtor 2
(Spouse, li nllhg) First Name Middle Name Lsst Name

 

Unlted States Bankruptcy Court for the: __MIQDLE Dlstrict of FLORIDA

case number Ci check if this is an
(ifi<nowni amended filing

 

 

 

Officia| Form 106C
Schedule C: The Property You Ciaim as Exernpt 04/16

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct inforrnation.

Uslng the property you listed on Schedule A/B: Property (Ofiicia| Form 106A/B) as your source, list the property that you claim as exempt, if more
space is needed, fill out and attach to this page as many copies of Pan‘ 2.' Addilional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds~»may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Ciaim as Exempt
1. Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing with you,

n You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n Vou are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you listen Schedule A/B that you claim as exempt, fill in the information beiow.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
_ Family Residence 222.01,222.02,222.03 222.05;in
Bnef
description: $ 27509.9 C] $ l § §
Line from w 100% of fair market value, up to I§szi;
Schedule A/B_- any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: 3 m $
Line from §;l 100% of fair market value, up to
Schedule A/B_~ any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
m No
ill Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
n No
n Yes

Ofncial Form 1060 Schedule C: The Property You Ciaim as Exempt page 1 ofM

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 21 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debiori Carmen Maria Nieves Padiiia case number lrrm/nl
First Name Middle Name Last Name
M Additionai Page §
Brief description of the property and line Current value of the Amount of the exemption you claim Speciflc laws that allow exemption §
on Schedule A/B that lists this property portion you own §§
Copy the value from Check only one box for each exemption §
Schedule A/B .
l
Brief
description: $ n $ §
Line from n 100% of fair market value, up to §
Schedule A/B~ any applicable statutory limit §
§ l
eriei `
description: $ m $ §
Line from m 100% of fair market value, up to
Schedule A/B_~ -__~ any applicable statutory limit
Brief §
description: $ n $ §
Line from m 100% affair market valuel up to ‘
Schedule A/B_- _"* any applicable statutory limit §
§
Brief __________________________ `
description: $ n $ W____
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit §
Brief
description: $ §.:] $ §
Line from §;i 100% of fair market value, up to §
Schedule A/B: _ any applicable statutory limit §
l
Brief
description: _--_-___--_ $ n $ §
Line from §;i 100% affair market value, up to §
Schedule A/B: _”"'_" any applicable statutory limit §
l
Brief §
description: __----_- $ i;i $ §
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: __-__-_---- $ §;i $
Line from n 100% of fair market value, up to
Schedule A/B_- ____ any applicable statutory limit
Brief w §
description: $ m $ ____________________- §
Line from n 100% of fair market value, up to z
Schedule A/B; __ any applicable statutory limit
Brief
description: --------~_--_ $ cl $
Line from m 100% of fair market valuel up to
Schedule A/B,- any applicable statutory limit
Bn`ef
description: $ §;l $
Line from §:] 100% of fair market value, up to
Schedule A/B; ____~ any applicable statutory limit
Brief
description: 3 n $
Line from m 100% of fair market value, up to
Schedule A/B; ___ any applicable statutory limit

Ofncial Form 1060 Schedule C: The Property You C|aim as Exempt page ____ of

CaS€ 6219-bk-OJ_347-CC.] DOC 1 Filed 03/04/19 Page 22 Of 64

Fill in this inforinatiorilto identify your case:

Ca rinen Maria Nieves Padilla
Flrst Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) Flrst Name Middle Name Last Name

 

Unlted States Bankruptcy Court for the: MIDDLE Distdct of FLORIDA

Case number _ _
llri<nowni n Check if this is an

amended nlan

 

 

 

Official Form 106D
Schedule D: Creditors Who Have C|aims Secured by Property 12/15

 

 

Ele as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Addltional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. 991 any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
§La Yes. Fl|l in all of the information below.

 

 

List All Secured C|aims
Column A Column B Column C

§ 2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately Amount of clalm Value of collateral Unaecu,ed
` for each clalm. if more than one creditor has a particular claim, list the other creditors in Part 2. Do nol deducl the that supports this p°nl°n

 

 

As much as possible, list the claims in alphabetical order according to the creditors name. value alcollale,al_ ¢|aim lf any
Uslia-rli Descrivethe propeny¢haisecuresme claim sch sma_$_o_i
l cadiz r N . . l §

r 0 5 ama Family Residence
P.o. Box 790170
Number Street l

 

As of the date you t”ile, the claim is: Check all that apply.
n Contingent

El unliquidated

El Dispuled

 

St. Louis MO 63179~0170
City Slate Z|P Code

 

Who owes the debt? Check one. Nature of llen. Check ali that apply

M Debtor1 only

i:l Debtor2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim relates to a
community debt

Date debt was incurred Jan“a_ry 9_5

l_g._zl

al An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechan|c`s lien)

n Judgment lien from a lawsuit
n Other (including a right to offset) Home Mortgage

6197

Last 4 digits of account number

 

 

Describe the property that secures the claim: $ $ $

 

Creditol’s Name

 

Number Street

 

 

 

City State Z|P Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

l:l UDUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 1060

Schedule D: Creditors Who Have C|aims Secured by Property page 1 of

As of the date you file, the claim is: Check all that app|y.

L:l Contingent

El unliquidated

m Disputed

Nature of lien. Check all that app|y.

L_.l An agreement you made (such as mortgage or secured
car loan)

m Slatutory lien (such as tax l|en, mechanic’s lien)

n Judgment lien from a lawsuit

n Other (including a right to offset)

Last 4 digits of§account number ___

La:e;»-ml

 

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 23 of 64

' Fil| in this information to identify your case:

Nieves Padilla
Last Name

Carmen
First Name

Mai'ia
Middle Name

Debtor 1

 

Debtor 2
(Spouse. if filing) Fiist Name

 

Middle Name Last Name

Unlted States Bankruptcy Court for the: MIDDLE Disliict ot FLORIDA

 

C] Check if this is an

Caee number amended filing

(if known)

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured C|aims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlT¥ claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts on Schedule
A/B: Property (Official Form 106NB) and on Schedule G.‘ Executory Contrects and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. 0n the top of
any additional pages, write your name and case number (if known).

 

 

 

 

List All of Your PR|DR|TY Unsecured C|aims

 

1. ngl_any creditors have priority unsecured claims against you?

`WMNo. Go to Part 2.
Yes,

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim |isted, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditors name. if you have more than two priority
unsecured claims. fill out the Continuation Page of Part 1. lt more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this fon'n in the instruction booklet.)

 

 

 

 

2.1
Priority Creditofs Name
Number Street
City State ZiP Code

Who incurred the debt? Check one,

n Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

l._.l At least one of the debtors and another

n Check if this claim is for a community debt
is the claim subject to offset?

D No
n Yes

§§

 

Priority Creditor‘s Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
0 Debtor1 only

n Debtor2 only

n Debtor1 and Debtor 2 only

l:.l At least one of the debtors and another

m Check if this claim is for a community debt

Z|P Code

ls the claim subject to offset?
m No
n Yes

Oft'lclal Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims

Totai claim Priority

amount

Nonpriority
amount

Last 4 digits of account number ____ __ 5 $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
n Contingent

n Un|iquidated

l;l Dlaputed

Type of PRlORlTY unsecured ciaim:
n Domestic support obligations
n Taxes and certain other debts you owe the govemment

n Claims for death or personal injury while you were
intoxicated

i;l Other. Specify

Last 4 digits of account number ___ ___ ___ __ $ $ $

 

When was the debt incurred?

As of the date you tile, the claim is: Check all that apply.
n Contingent

El unliquidated

n Disputed

Type of PR|OR|TY unsecured claim:
m Domestic support obligations
l:] Taxes and certain other debts you owe the government

m C|aims for death or personal injury while you were
intoxicated

n Other. Speclfy

page 1 of ____

 

 

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 24 of 64

Debtor1 Carmen Maria

Nieves Padiila

Case number rumor/m

 

Flrst Name Middle Name

Last Name

Your PRlORlTY Unsecured C|aims - Continuatlon Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

i:l

 

 

 

 

Priority Creditor’s Name
Number Street
City State Z|P Code

Who incurred the debt? Check one.

a Debtor 1 only

m Debtor2 only

ij Debtor1 and Debtor 2 only

0 At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

 

 

 

 

a No

|;l Yes

Priority Creditor's Name

Number Street

City State ZiP Code

Who incurred the debt? Check one,

E] oeblor l only

n Debtor 2 only

ij Debtor1 and Debtor 2 only

n At least one of the debtors and another

i;i Check if this claim is for a community debt

is the claim subject to offset?

 

 

 

 

n No

n Yes

Priority Creditofs Name

Number Street

City Slate ZiP Code

Who incurred the debt? Check one,

cl Debtor 1 only

i:.i Debtor 2 only

m Debtor 1 and Debtor 2 only

ij At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?

m No
i:l Yes

Oflicial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

Totai claim Priority

amount

Nonpriority
amount

Last 4 digits of account number __ $ $ $

 

 

 

When was the debt incurred?

As of the date you liie, the claim is: Check all that apply.

n Contingent
El unliquidated
El Dispuied

Type of PRlORlTY unsecured claim:

a Domestic support obligations
n Taxes and certain other debts you owe the government

n C|aims for death or personal injury while you were
intoxicated

n Other. Speciiy

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you fiie, the claim is: Check ali that apply.

ij Contingent
m Unliquidated
m Disputed

Type of PRlORlTY unsecured ciaim:

ij Domestic support obligations
ij Taxes and certain other debts you owe the government

i;] C|aims for death or personal injury while you were
intoxicated

ij Other. Spcciiy

Last 4 digits of account number ____ ___ $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that appiy.

n Contingeni
ill unliquidated
cl Disputed

Type of PRlORiTV unsecured ciaim:

Domestic support obligations
Taxes and certain other debts you owe the government

C|aims for death or personal injury while you were
intoxicated

Other. Speclfy

ij U[JD

 

page __ of _

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 25 of 64

Debtor1 Carmen Ma\'ia Nieves Padilla
Flrsi Name Middle Name Last Name

Case number (irkndwm

 

m List All of Your NQNPRlORlTY Unsecured ¢laims

 

3. .D,,o_ any creditors have nonpriority unsecured claims against you?

{MU No. You have nothing to report in this part Submit this form to the court With your other schedules
Yes

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each ciaim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

American Express

 

Nonpriority Creditofs Name
P.o. Box 650448

 

Number Street

Dallas TX 75265

 

City Siate ZiP Code

Who incurred the debt? Check one.

w Debtor1 only

ij Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
No
g Yes

i‘
to

American Express

 

Nonpriority Creditor’s Name

P.o. Box 650448

 

Number Street

Dallas TX 75265
City State ZiP Code
Who incurred the debt? Check one,
Debtor l only
m Debtor 2 only
cl Debior 1 and Debtor 2 only
n At least one of the debtors and another

E] Check if this claim is for a community debt

ls the claim subject to offset?
m No
i:] Yes

:'*
w

Bank Of America

 

Nonpriority Creditor’s Name

P.o, Box 851001

 

Number Street

Dalias TX 75285

 

City State Z|P COdB

Who incurred the debt? Check one,

Debtor1 only
Cl Debtor 2 only
n Debtor1 and Debtor 2 only
a At least one of the debtors and another

i;i Check if this claim is for a community debt

is the claim subject to offset?
m No
cl Yes

Offlcial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured C|aims page _ of

 

 

Totai claim
Last 4 di its of account number
g _ _ _ '" $ 2000
When was the debt incurred? 2014
As of the date you tile, the claim is: Check all that apply.
n Contingent
Cl unllquidaled
ij Dlsputed
Type of NONPR|ORlTY unsecured ciaim:
i;l Student loans
i:l Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
m Debts to pension or profit-sharing pians, and other similar debts
m Other. Specify Credit Card
Last 4 digits of account number _1~09:/” ____ __ $ 1277
When was the debt incurred? 2014
As of the date you file, the claim is: Check ali that appiy.
n Contingent
n Unliquidated
i:l Dlsputed
Type of NONPR|ORlTY unsecured ciaim:
m Student loans
n Obligations arising out of a separation agreementh divorce
that you did not report as priority claims
[] Debts to pension or proiit-sharing plans, and other similar debts
id oiher. specify Credit Card
L t4 di it of c ount number 0920
as gs ac __________*_ s 5552

When was the debt incurred? 2016

As of the date you lile, the claim is: Check ali that app|y.

i;i Contingent
ij Uniiquidated
a Disputed

Type of NONPR|ORlTY unsecured ciaim:

n Student loans

ij Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

El Debts to pension or profit-sharing pians, and other similar debts

Other. Specify Cl'edif Card

 

 

 

Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 26 of 64

Debtor 1 Carmen Maria Nieves Padllla
i»`lrsi Name Middle Name Last Name

Case number (lrl<rlownl

m Your NONPR|ORlTY Unsecured C|aims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim

Capital One
Nonpriority Creditor’s Name

I’.o. Box 60599

 

Number Street

Citv OfIndustl‘v CA 91716

City Slate ZlP Code
Who incurred the debt? Check one.

a Debtor 1 only

Cl Debtor2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

l;] Check if this claim is for a community debt l

`ls the claim subject to offset?

m No
m Yes

Capital One

 

Nonpriority Creditor’s Name
P.o. Box 60599

 

Number Street

City Ot` Industrv CA 91716

Clty Slate ZiP Code
Who incurred the debt? Check one,

il Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl check lf mls clalm ls for a community debt

ls the claim subject to offset?

a No
l:l Yes

Card Serviccs

 

Nonpriority Creditor‘s Name

P.o. Box 70168

 

Number Street
Philadclphia PA 19176
City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only
n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another
n Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Ofliclal Form 106E/F

Last/4 digits of account number QGQ_ _ _ $ 890
When was the debt incurred? 2015

As of the date you file, the claim is: Check all that apply.

L_] Contingerlt
El unliquidated
n Disputed

Type of NONPR|ORlTY unsecured ciaim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or prolit-shan'ng plans, and other similar debts
El other specify Credit Card

Last 4 digits of account number _39_92_ $ 516

When was the debt incurred? 2015

As of the date you file, the claim is: Check atl that apply.

L_.l Contingent
L_..l Unllquidated
m Disputed

Type of NONPR|ORlTY unsecured claims

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or proflt~sharing plans, and other similar debts

m Other.Specify §;redit Card

2980
Last 4 digits of account number __2__756_ ___ ____ $'_'_"_

When was the debt incurred? 2015

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquldated
n Disputed

Type of NONPR|ORlTY unsecured claim:

n Student loans

n Obligat|ons arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or proiit~sharing plans, and other simitar deth
9 other speclry Credit Card

Schedule ElF: Creditors Who Have Unsecured C|aims page __ of __‘

 

 

Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 27 of 64

Debto, 1 Carmen Maria Nieves Padtlla case number tumey/m

 

 

Flrsl Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Ciaim

6. Totai the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

 

 

 

 

 

Totai claim
Total claims 6a. Domestic support obligations 6a. $ 0
from Par" 6b. Taxes and certain other debts you owe the
government 6b. $ 0
6e. C|aims for death or personal injury while you were
intoxicated 6c.
$ 0
Bd. Other. Add all other priority unsecured claims.
Write that amount here. 6d, + $ 0
6e. Total. Add lines 6a through Gd. 6e. 0
$
Totai claim
Tota| claims 6f. Student loans 6f. $ 4939
from Part 2 69. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $ 0
6h, Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here, 6i, + 5 50159
Sj. Total. Add lines 6f through 6i. 6j.
$ 55098

 

 

 

Offlcial Form 106E/F Schedule ElF: Credltors Who Have Unsecured C|aims page __ of _____

 

Case 6:19-bl<-01347-CC.] Doc 1 Filed 03/04/19 Page 28 of 64

Debtor 1 Carmen Maria Nieves Parjilla

Flrsl Name Middle Name Last Name

Case number (i/l<nown)

Your NONPR|QRITY Unsecured C|aims - Continuatlon Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim
4'7 L 14 d' 'r f t h
Citicards as lgl s o accoun num er __ _ _ _ $ 4042
Nonpriority Cneditor‘s Name Wh th d vt i d? 2015
en WBS E 9 nCLll'|’e
P.o. Box 9001037
N“"‘be' S""‘°‘ As or the dale you flle, the claim ls: check all that apply.
Louisville KY 40290
City State ZiP Code cl Contingent

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

m Debtor1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

§ No
m Yes

Credit One Bank
Nonpriority Creditor’s Name

P.o. Box 60500

 

_ Number Street
Cltv Ot` Industrv CA 91716
City State ZiP Code
Who incurred the debt? Check one.

a Debtor 1 only

m Debtor 2 only

n Deblcr 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
l:l Yes

Discover
Nonpriority Creditor’s Name

P.o. Box 71084

 

 

Number Street
Cbal‘lotte NC 28272
City State Z|P Code

Who incurred the debt? Check one.

Debtor1 only
0 Debtor 2 only
n Debtor1 and Deblor 2 only
n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

d No
cl Ves

Offlcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

El unliquldated
n Disputed

Type of NONPR|ORlTY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Credit Cal'd

913 ElCl

Last 4 digits of account number 1)75_
2015

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unlaquldared
E] olsputed

Type of NONPR|ORlTY unsecured claim:

l;l Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or prot"lt-sharing plans, and other similar debts

m Other.Specify Cl‘edit Cal‘Q

$ 1385

Last 4 digits of account number ____

When was the debt incurred? 2014

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquldated
n Disputed

Type of NONFR|DRlT¥ unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or prot"lt-sharing plans. and other similar debts
m Other. Specify Cl'edif Cal‘d

$ 1493

 

page§.°fll~

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 29 of 64

Debtor 1 Carmen Maria Nieve§ Padilla

i~“irst Name Middle Name Last Name

Case number ()rknown)

Your NONPR|ORlTY Unsecured C|aims - Continuat:ion Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim

Fingerhut

 

Nonpriority Creditor`s Name
P.o. Box 70281

 

Number Street

Philadeiphia PA 19176
city state ziP code
Who incurred the debt? Check one,

a Debtor1 only

n Debtor2 only

l;l Debtor1 and Debtor 2 only

U At least one of the debtors end another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

 

First Premier Bank
Nonpriority Creditor's Name

P.o. Box 5529

 

Number Street
Sioux Falls SD 57117
Clty State zlP code
Who incurred the debt? Check one4

n Debtor 1 only

E] Debtor 2 only

n Debtor 1 and Debtor 2 only

l:i At least one of the debtors and another

\;l Check if this claim is for a community debt

is the claim subject to offset?

a No
l:l Yes

 

Foundation Finance Company
Nonpriority Creditoi’s Name

P.o. Box 3148

 

Number Street

Hicksville NY 11802

city state zlP code
Who incurred the debt? Check one,

Debtor1 only
l;\ Debtor 2 only
m Debtor 1 and Debtor 2 only
C] At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

d No
m Yes

Ofiicia| Form 106E/F

Schedule EIF: Credltors Who Have Unsecured C|aims

Last 4 digits of account number §92_ ___~ ___ $ 600
When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

m Contingent
m Unliquldated
E] Disputed

Type of NONPR|ORlTY unsecured claim:

n Student loans

n Obligat|ons arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing pians, and other similar debts

Other. Specify Credit Card

Last 4 digits of account number »_6§01_
2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of NONPR|ORlTY unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify Credit Card

$6212

Last 4 digits of account number _29'_1__ ____ __
When was the debt incurred? 2015

As of the date you file, the claim is: Check ali that apply.

n Contingent
l:] Unliquidated
n Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or pmm-sharing pians, and other similar debts

m Other. Specify Credit Card

$ 819

 

page 7_ of _?_.

 

 

Case 6:19-bi<-01347-CC.] Doc 1 Filed 03/04/19 Page 30 of 64

Deblor 1 Carmen Mari_g Nieves Padilla
First Name Middle Name Last Name

Case number (i/kndwn)

Your NONPR|QR|TY Unsecured claims - Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim

4'13 . . Last 4 di its of account number 1026

Genesis Fs Card Ser'vlces g _ - ~“ - $ 422

Nonpriority Creditoi’s Name 2018

When was the debt incurred?
P.o. Box 23039
Number S"eet As of the date you file, the claim is: Check all that apply.
Columbus GA 31902
City state zip code i'_'l contingent

Who incurred the debt? Check one,

a Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;i Check if this claim is for a community debt

is the claim subject to offset?

v No
m Yes

 

Old Navv Visa/syncb
Nonpriority Creditoi's Name

P.o. Box 960017

 

Number Street

Orlaudo FL 32896

city state zlP code
Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

El Debtor1 and Debidr 2 only

l;l At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Rooms T 0 Go Synchrony Bank

 

Nonpriority Creditor’s Name
P.o. Box 960061

 

Number Street
Orlando FL 32896
City Slate ZiP Code
Who incurred the debt? Check one.
h Debtor1 only
n Debtor 2 only
n Debtor1 and Debtor 2 only
n At least one of the debtors and another
n Check if this claim is for a community debt

is the claim subject to offset?

d No
a Yes

Omcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

i:l Unliquidated
n Disputed

Type of NONPR|DRlTY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or proiit-sharing pians. and other similar debts
m Other. Specify Cl‘edit Cal‘d

Last 4 digits of account number _9172_ _ __ $ 5413

When was the debt incurred? 2014

As of the date you file, the claim is: Check all that apply.

n Contingent
ill unliquidated
a Disputed

Type of NONPR|ORlTY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Credit Cgrd

ElU UD

4210
Lasm digits of account number _117§_ __ ___ $

When was the debt incurred? 2014

As of the date you tile, the claim is: Check ali that apply.

m Contingent
n Unliquidated
n Disputed

Type of NONPRlCRlTY unsecured claim:

n Student loans

l:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

Ei owen specify Credit Card

page 3_ Of l_

 

Case 6:19-bi<-01347-CC.] Doc 1 Filed 03/04/19 Page 31 of 64

Debtor 1 Carmen Maria Nieves Padilla
First Name Middle Name Last Name

Case number (irluiown)

m Your NQNPRlQRlTY Unsecured C|aims ~ Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim

Synchrony Bankljcp

 

Nonpriority Credltor’s Name
P.o. Box 960090

 

Number Street

Orlando FL 32896

City Staie ZiP Code
Who incurred the debt? Check one.

il Debtor 1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

is the claim subject to offset?

w No
a Yes

 

Us Departmeot ()f Education
Nonpriority Creditufs Name

P.o. Box 105028
Number Street

Atlanta GA 30348
city slate zlP code
Who incurred the debt? Check one,

il Debtor 1 only

\:l Debtor 2 only

n Debtor 1 and Debtor 2 only

g At least one of the debtors and another

l._..l Check if this claim is for a community debt

is the claim subject to offset?

m No
n Yes

Walmart Mastel‘cal'd/synch
Nonpliorlty Creditor's Name

P.o. Box 960024

 

Number Street

01'lando FL 32896

City Staie Z|P Code
Who incurred the debt? Check one.

Debtor1 only
lIl Debtor2 only
0 Debtor1 and Debtor 2 only
n At least one ot the debtors and another

l;l Check if this claim is for a community debt

is the claim subject to offset?

d No
n Yes

Oflicial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

Last 4 digits of account number 1_11_ __ ___~ $ 3800
When was the debt incurred? 2014

As of the date you file, the claim is: Check all that apply.

n Contingent
EJ unliquidated
l;l Disputed

Type of NONPR|ORlTY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Credit Card

SU UU

Last 4 digits of account number _434~§~ ___ _ $__4939

When was the debt incurred? 1974

As of the date you file, the claim is: Check all that apply.

n Contingent
l] Unliquidated
m Disputed

Type of NONPR|ORlTV unsecured claim:

g Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or prot"lt'sharing plans, and other similar debts

n Other.Speclfy Student Loan

$85 3
Last 4 digits of account number _(_)_568_ ___ __

When was the debt incurred? 2014

As of the date you tile, the claim is: Check ali that apply.

n Contingent
n Unliquidated
ill Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or proHt-sharing plans, and other similar debts

m Other. Specify Cl'edit Cal‘d

page 2_ of _9_

 

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 32 of 64

Fill in this information to identify your case:

Debtor Cal'me" Maria Nieves Padilla
First Name Middle Name Last Name

 

Debtor 2
(Spouse ii niing) Frrst Name uner Name test Name

 

Unlted States Bankruptcy Court for the: MIDDLE)istn'ct of FLORIDA

Case number

(rfr<nown) n Check if this is an
amended filing

 

 

 

Ofiicial Form 106G
Schedule G: Executory Contracts and Unexpired Leases rzns

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
lnformation. if more space is needed, copy the additional page, fill it out, number the ontries, and attach it to this page. On the top of any
additionai pages, write your name and case number (if known).

1. Q_¢_)Lyou have any executory contracts or unexpired leases?
yi~'Ir,_",No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
in Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofticial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired ieases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZiP Code

2.2

Name

 

 

Number Street

 

City State ZiP Code
2.3

 

Name

 

Number Street

 

City State ZiP Code
2.4

 

Name

 

Number Street

 

City State Z|P Code
2.5

Name

 

 

Number Street

 

City Siate ZiP Code

Offrcial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of ____

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 33 of 64

Debtor 1 Carmen Maria Nieves Padilla case number (,,k,,,,w,,)
Firsl Name Middle Name Last Name

 

- Addltional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

2.6;

 

Name j

 

Number Street

 

City Staie Z|P Code

2.7'

 

Name

 

Number Street

 

City ` State ZiP Code

2.8§

 

Name

 

Number Street

 

City State ZiF' Code

2.9'§

 

Name

 

Number Street

 

City State ZiP Code

2.10:

 

Name

 

Number Street

 

 

City Stete ZiP Code

2.11i

 

 

Name `

 

Number Street t

 

 

City State ZiP Code

2.12:

 

Name

 

Number Street

 

 

 

 

 

City State ZiP Code
2.131

Name

Number Street

City State ZiP Code

Oit'rcial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page ___ of __

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 34 of 64

Fill in this information,to identify your case:

Debtor 1 Carmen Maria Nieves Padilla
Flrst Name Middle Name i_ast Name

Debtor 2
(Spouse, lt friing) nisi Name Middle Name Last Name

 

united Stetes Bankruptcy Court for the: MIDDLE District of FLORIDA

 

Case number
(|l knowni

 

Ci Check if this is an
amended filing

 

Oflicial Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the laft. Attach the Addltionai Page to this page, On the top of any Addltional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

m No
i:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arlzona. California, ldaho, Louisiana, Nevada, New Mexlco, Puerto Rico, Texas, Washington, and Wisconsin.)

n No. Go to line 3.
\;l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
n No

m Yes. in which community state or territory did you live? . Fill in the name and current address of that person,

 

Name of your spouse, fenner spouse, or legal equivalent

 

Number Street

 

City State ZiP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Ott`lcial Form 'iOGD), Schedule E/F (thicial Form 106EIF), or Schedule G (Officia| Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to till out Column 2.

Column 1: Your codebtor Column 2.' The creditor to whom you owe the debt

Check all schedules that apply:

 

U Schedule D, line

 

 

 

 

 

 

 

Name

Cl Schedule E/F, line
Number street iii schedule e, line
City Slate ZlP Code

m Schedule D, line
Name

n Schedule E/F, line
Number Street Cl Schedule G, line
city stale zlP code

Cl schedule D, line
Name

U Schedule E/F, line
Number Street i:l Schedule G, line
city slate zlP code

 

Ofticial Form 106H Schedule H: Your Codebtors page 1 of ____

Debtor 1

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 35 of 64

Carmen Maria

Nieves Padilla

 

Flrat Name

- Additional Page to List More Codebtors

Column 1: Your codebtor

Middle Name Last Name

Case number (r/knewn)

 

Name

 

Number

Street

 

City

Slate

Z|P Code

 

Name

 

Number

Street

 

city

$‘°
l

Slate

ZiP Code

 

Name

 

Number

Street

 

City

$‘°
l

State

Z|P Code

 

Name

 

Number

Street

 

city

Stale

ZiP Code

 

Name

 

Number

Street

 

City

Slate

ZlP Code

 

Name

 

Number

Street

 

City

Slate

ZiP Code

 

Name

 

Number

Street

 

City

Slate

ZiP Code

 

Name

 

Number

Street

 

city

Official Form 106H

Slate

ZiP Code

Schedule H: Your Codebtors

Column 2.' The creditor to whom you owe the debt

Check all schedules that apply:

n Schedule D, line
Cl Schedule E/F, line
El schedule G, line

U Schedule D, line
l:] Schedule E/F, line
[] Schedule G. line

U Schedule D, line
a Schedule E/F, line
i;l Schedule G, line

Schedule D, line ______
Schedule E/F, line
Schedule G, line

UUU

Schedule D, line ______
Schedule E/F, line
Schedule G, line

l`_`lEJi.`.l

Schedule D, line_______
Schedule E/F, line
Schedule G, line

DEJU

Schedule D, line »_~__
Schedule E/F, line
Schedule G, line

ElUl:l

El schedule D, line
El Schedule E/F, line
El Schedule G, line ______

page _ of _

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 36 of 64

' Fill in this information to identify your case:

        
     

Carmen Maria Nieves I’adilla
Fllst Name

Debtor 1

 

Middle Name Last Name

   

 

  
   
    
 
   

Debtor 2
(Spouse, if t'lling) First Name Middle Name . Last Name

 

Unlted States Bankruptcy Court for the: MIDDLE Dlstlict of FLC :A

Case number
(|f known)

 

 

Ofiicial Form 106l

 

Schedule l: Your lncome

Check if this is:

n An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

m
12/15

 

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplying correct information. |f you are married and not iiiing jolntly, and your spouse is living with you, include information about your spouse.

lf you are separated and your spouse ls not filing with you, do not lnclude information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

1. Fill in your employment '
information. Debtor1

if you have more than one job,

attach a separate page with
information about additional Empl°yme"t sta‘“s D_ Employed
employers m Not employed
include part-time, seasonal, or
self-employed work.

Occupatlon

Debtor 2 or non-filing spouse

ll:l Employed
ln Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street

Number Street

 

 

 

City State ZiP Code City Slate ZiP Code

How long employed there?

 

M Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. |f you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or

non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). if not paid monthly, calculate what the monthly wage would be, 2. $ 0 $
3. Estimate and list monthly overtime pay. 3. + $ 0 + $
4. Calculate gross income. Add line 2 + line 3. 4. $ 0 $

 

 

 

 

 

Official Form 106l Schedule l: Your income

page 1

 

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 37 of 64

Debtor1 Carmen Maria Nieves Padllla Case number (,~,,m,,.,,,,,

 

 

Flrst Name Middle Name Last Name

For Debtor 1 For Debtor 2 or

. !39

 

Copy line 4 here ............................................................................................... 9 4. $ 0 $

5. List ali payroll deductions:

 

 

 

  

 

 

 

 

 

 

 

 

 

 

5a Tax, Medicare, and Social Security deductions 5a $ 0 $
5b. Mandatory contributions for retirement plans 5h. $ 0 $
50. Voluntary contributions for retirement plans 5c. $ 0 $
5d. Required repayments of retirement fund loans 5d. $ 0 $
5e. insurance Se. $0 $
5f. Domestic support obligations 5f. $ 0 $
59. Union dues 5g. $ 0 5
5h. Other deductions. Specify: 5h. + $ 0 + $
6. Add the payroll deductions Add lines 5a + 5b + 50 + 5d + 5a +Sf + 59 + 5h. 6. $ 0 $
7. Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0 $
8. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 $
monthly net lncome. Ba. __~__"*
8b. interest and dividends 8h. $ 0 $
8c Family support payments that you, a non~fiilng spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ 0 $
settlement, and property settlement Sc. -_-_-
Bd. Unemployment compensation 8d. $ 0 $
Be. Sociai Security 8e. $ 583 $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benet'lts under the Suppiementai
Nutrition Assistance Program) or housing subsidies.
speeify: sf. $P_________ $
8g. Pension or retirement income 89. $ 0 $
8h. Other monthly income. Specify: 8h. + $ 0 + $
9. Add ali other income. Add lines Ba + 8b + 80 + 8d + 8e + Bf +Bg + 8h. 9. $ 583 $
10.Caicuiate monthly income. Add line 7 + line 9. _
Add the entries in line 10 for Debtor 1 and Debtor 2 er non-ming spouse 10. $_5§;’-_- + $ "' $583
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11, + $ 0
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly lncome.
Write that amount on the Summary of Your Assets and Llabilities and Certain Statistica/ lnformalion, if it applies 12. $__5__8.§______.______
Comhined

13. Do you expect an increase or decrease within the year after you file this form?

nfl No.

 

 

 

monthly income

 

il:l Yes. Explain:

 

 

Ofiicial Form 106| Schedule l: Your income

page 2

 

 

 

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 38 of 64

Fill in this information to identify your case;

Debtor1 Carmen Mgrig Nieves Padilia . ` _
Firsi Name Middle Name Last Name Check if this is:
Debtor2 m An amended filing

(Spouse,iiiillng) FirstName MiddteNama Laerame
l;l A supplement showing postpetition chapter 13
expenses as of the following date:

 

 

United States Bankruptcy Court for the; M]DDLE District of FLORIDA

Case number MM l DD/ YVYY
(lrknown)

 

 

 

Official Form 106J
Schedule J: Vour' Expenses 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
lnformation. if more space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Vour Househoid

1. is this a joint case?

 

H"§No. Go to line 2.
U/"Yes. Does Debtor 2 live in a separate househoid?

2- Do cu have de endents? …
y P |m NO Dependent»s relationship to Dependent’s goes dependent me

Do not list Debtor 1 and [U” Yes. i=iir out this information for Debwr1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent .......................... , ,,,r,

Do not state the dependents log f. No

names. iu Yes
la No

|El” Yes

U" No

in Yes

|EZ’”` No

 

 

 

 

3. Do your expenses include l NO
expenses of people other than - '»
yourself and your dependents? l Yes

m Estimate Your Ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is liled. if this is a supplemental Schedule J, check the box at the top of the form and t“rli in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.) V°u" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 0~
any rent for the ground or lot. 4. $
lf not included in line 4:
4a Real estate taxes 4a $ 0
4b. Property, homeowners or renter's insurance 4b. $ 0
40. Home maintenance repair, and upkeep expenses 4c. $ 0
4d. Homeowner's association or condominium dues 4d. $ 0

Official Form 106J Schedule J: Your Expenses page 1

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 39 of 64

 

Debto, 1 Carmen Maria Nieves Padiila

Flrst Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
11.
12.

13.
14_

15.

16.

17.

18.

19.

20.

6e. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6cr Telephone, cell phone, lntemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Chiidcare and children’s education costs

. C|othing, iaundry, and dry cleaning

Personai care products and services
Medicai and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. l-iea|th insurance
150. Vehicle insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20r
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number rirknown)

\’our payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Ofiicial Form 106|).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a Mortgages on other property

20b. Reel estate taxes

20c. Property, homeowner’s, or renter‘s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

Ga.
6b.
60.

6d.

10.
11.

12.
13.
14.

15a.
15b.
l5c.

15d.

16.

17a.
17b.
17c.

17d.

18.

19.

20a.
20b.
20<:.
20d.
20e.

Your expenses

to

$0
$0
$0
$0

 

page 2

 

 

 

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 40 of 64

 

 

Debtor 1 Carmen Maria Nieves Padilla ease number (,-,,(,,M,,
Hr'sl Name Middle Name Last Name
21. Other. Specify: 21_ +$ 0

 

22. Calculate your monthly expenses.

 

; l
22a Add lines 4 through 21. 22al l 35 529 i
22b. Copy line 22 (monlhiy expenses for Debtor 2), if any, from Official Form 106J-2 22b. 5 f
l
220. Add line 22a and 22b. The result is your monthly expensesl 22c. , $ k
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule /. 23a. $ 583
23b. Copy your monthly expenses from line 22a above. 23b. _ $ 529
23c. Subtract your monthly expenses from your monthly income.
. . $ 54
The result is your monthly net lncoma. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

§N`No.

b Y€S- Explain here:

 

Official Form 106J Schedule J: Your Expenses page 3

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 41 of 64

Fill in this information to identify your casei

Debtor 1 Cal`mell Maria Nieves Padilla
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if iiiing) First Name Middle Name Last Name

 

United States Banl<mptcy Court for ihe: MIDDLE Distrlct of FLORIDA

Case number
(if known)

 

El check ifihis is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules ms

 

 

if two married people are filing together, both are equally responsible for supplying correct lnformation.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

D/No

n Yes. Name of person . Attach Bankruptcy Pelllion Prepaier's Noiice, Dec/aral/on, and
Signature (Official Form 1 19).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

x poo\n\i\Q/\/\W x

 

 

Signature of Debtor 1 Signature of Debtor 2
p v
Date§ 292 \O;%l Z..~O\C\ Date
MM/DD/YYVY MM/DolYYYY

Official Form 106Dec Declaration About an individual Debtor’s Scheduies

 

CaSe 6219-bi<-01347-CC.] DOC 1 Filed 03/04/19

 

Fill in this information to identify your case:

 

 

Debtor 1 Carmen Maria Nieves Padiila
Fnst Name Middle Name Last Name

Debtor 2

(Spouse, if filing) mm Name made Name Last Name

Unlted Slates Bankruptcy Court for the: MIDDLE District MM

Case number
(|i known)

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Page 42 01 64

iIl check if this is an
amended filing

04/1 6

 

Be as complete and accurate as possible. if two married people are Filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Maritai Status and Where You Lived Before

 

1. What is your current marital status?

|QMMarried
la Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

tm No

iii Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
m Same as Debtor 1 n Same as Debtor1
From Fr°m
Number Street Number Street
To To
City State ZiP Code City State ZlP Code
n Same as Debtor 1 m Same as Debtor 1
From From
Number Street Number Street
To To
City State Z|P Code City State ZiP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and terr/torles include Arizona, California, ldaho, Louisiana, Nevada, New Mexlco, Puerto Rico, Texas, Washington, and Wisconsin.)

iad No
lL`.]WYes. Make sure you till out Schedule H: Your Codebtors (Oiticial Form 106H).

W Explain the Sources of Your lncome

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 1

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 43 of 64

Debtor1 Carmen Maria

Nieves Padilla

 

Flrst Name Middle Name

Last Name

Case number (ifmown)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ali jobs and all businesses, including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

gm No
[El Yes. Fiii in the detaiis.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YvYY

For the calendar year before that:

(January 1 to December 31, )
YYYY

Debtor 1

Sources of income
Check all that apply,

n Wages, commissions
bonuses, tips

n Operating a business

n Wages, commissionsl
bonuses, tips

m Operatinga business

n Wages, commissions
bonuses. tips

n Operatlng a business

Gross income

(before deductions and
exclusions)

$

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income ls iaxable. Examples of other income are alimony; child support Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest', dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

m Wages, commissions
bonuses, tips

n Operailng a business

cl Wages, commissions
bonuses, tips

L_.i Operatlng a business

n Wages. commissions
bonuses, tips

m Operaiing a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

lay No
{U'"Yes. Fill in the details

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

(January 1 to December 31, )
YYYY

Official Form 107

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

Statement of Financial Afiairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 44 of 64

Debtor 1 Carmen Maria

Nieves Padilla Case number (irknawn)

 

 

Fwst N ama

Middle Name

Lesi Name

 

List Certaln Payments You Made Bet`ore You Flied for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

li;l~ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are denned in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total cf $6,425* or more?

a No. Go to line 7.

ij Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

child support and allmony. Also, do not include payments to an attorney for this bankruptcy case.

lin Yes. Debtor1 or Debtor 2 or both have primarily consumer debts. '

Durlng the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

|Zl No. Go to line 7.

l Q Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
aiimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Crediior’s Name

Dates of Totai amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State Z|P Code

 

Creditors Name

 

Number

Street

 

 

City

State Z|F‘ Code

 

Credltors Name

 

Number

Street

 

 

City

State ZiP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

n Mortgage

n Car

n Credit card

n Loan repayment

n Supp|iers or vendors
n Other

n Mortgage

n Car

n Credit card

m Loan repayment

a Suppl|ers or vendors
i;l other

n Mortgage

n Car

n Credit card

n Loan repayment

l;l Suppliers or vendors
m Other

page 3

 

 

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 45 of 64

Debtor 1 Cal‘mei\ Mariti Niev€§ Padi“ll Case number (iik,,gv,n)
First Name Middle Name Lasl Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/risiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controll or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obiigations,
such as child support and aiimony.

|M No

i.” Yes. List all payments to an insider.

 

 

 

 

Dates of Totai amount Amount you still Reason for this payment
payment paid owe
$ $
insidei’s Name
Number Street
City State ZiP Code
$ $

 

insider'e Name

 

Number Street

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
include payments on debts guaranteed or cosigned by an insider.

iii No

l;l Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Totai amount Amount you still Reason for this payment
payment paid owe include creditor's name
lnsider's Name $ $
Number Street
City State ZiP Code
$ $

 

insider’s Name

 

 

Number Street

 

 

 

city state ziP code

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 4

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 46 of 64

Debmr 1 Ca rmeii Ma ria Nieves Padiiia
i-`irst Name Middle Name Last Name

Case number (irimowni

 

 

m Identify Legai Actions, Repossessions, and Foreeiosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List aii such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

il`§Zi” No
l[;l Yes. Fiii in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name m Pending
m On appeal
Number street n Conciuded
Case number
City State ZiP Code
Case title Coun Name n Pending
n Ori appeal
Number street a Conc|uded
Case number
City State ziP code

10. Within 1 year before you t'iied for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check all that apply and fill in the details beiow.

im No. Go to line 11,
in Yes. Fill in the information beiow.

 

 

 

 

Describe the property Date Value of the property
$
Creditor’s Name
Number Street Explain what happened
n Property was repossessed
n Property was foreclosed.
m Property was garnished.
city state ziP code El Property was attached, seized, or ievied.
Describe the property Date Value of the property
$

 

Creditor`s Name

 

Number Street
Explain what happened

Property was repossessed

 

Property was foreclosed
Property was garnished.
Property was attached, seized, or |evied.

 

City State ZiP Code

UUDU

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 47 of 64

Debtor1 Carmen Mai'ia Nieves Padiila Case number (,,k,,ow,,)

 

 

Flist Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial lnstitution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

El Yes. Fiii in the detaiis.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Crediior's Name
$
Number Street
City State ZiP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officiai?

135 ito

m Yes

m List Certain Gifts and Contiributions

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

im No

m Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZiP Code
Person’s relationship to you
Gifts with a total value of more than $BOO Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZiP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

l
l
l
l
1
l
l
i
l
i
|
i

 

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 48 of 64

Debtor 1 Carmen Maria Nieves Padilia gage number (,,,,,,ovm)
Flrst Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

llzl No

|;l Yes. Fill in the details for each gift or contribution.

 

 

Glfts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
, $
Charity‘s Name
$

 

 

 

Number Street

 

City State ZlF Code

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

197 rio
[L"im Yes. Fiii in the detaiis.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred _ _ loss lost
include the amount that insurance has pa|d. List pending insurance

claims ori line 33 of Schedule A/B: Froperty.

List Certain Payments or Transfers

 

§ 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

im No
|D Yes. Fill in the detaiis.

 

 

 

 

Descrlption and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

City State ZiP Code

 

Emall or website address

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 49 of 64

 

 

 

 

 

Debtor 1 Cnrmen Maria Nieves Padilla Ca$e number (,,,(,,,,W,,,
Ftrst Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

 

 

 

City State ZiP Code

 

Emall or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

im No

ill Yes. Fiu in the deraais.

 

 

 

Descriptlon and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

City State ZiP Code

18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Qo"not include gifts end transfers that you have already listed on this statement
m :No
[Cl ~Yes. Fill an the details

Descrlption and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City Slate ZiP Code

Person’s relationship to you

 

Person Who Received Transter

 

Number Street

 

 

City State ZiP Code

Person’s relationship to you

Ofnciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 50 of 64

Debtor 1 Carmen Maria Nieves Padilla case number whom
Flrsi Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (T hese are often called asset-protection devices.)

id No

Ei Yes. Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certaln Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Unlts

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
ciosed, soid, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

la No

iU""ers. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
; instrument ciosed, soid, moved, closing or transfer
g or transferred
Name of Financial institution .
xxxx_ Ei checking s
n Savings

Number Street
n Money market

 

 

 

 

n Brokerage
City State ZiP Code n other
xxxx- El checking s
Name of Financial institution
n Savings
Number Street n Money market

n Brokerage
n Other

 

 

City State Z|P Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities cash, or other valuables? '
lm No
iii Yes. Fill in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have lt?
cl No

Name of Financial institution Name n Yes
Number Street Number Street
City State ZiP Code

 

 

City State ZiP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 51 of 64

Debtor1 Carmen Maria Nieves Padilla gage number (,,k,,,,,,,r,,
Flrst Name Middie Name Last Name

 

 

l 22. dave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
§ No
l Ei Yes. Fill in me details

 

 

§ Who else has or had access to it? Describe the contents Do you still
have it?
n No

" Name cf Storage Facl|ity Name n Yes

.

l Number Street Number Street

 

CityState ZiP Code

 

City State ZiP Code

m identify Property You Hoid or control for Someone Eise

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
ghr/hold in trust for someone.

im No
iu Yes. Fill in the detaiis.
Where is the property? Describe the property Value

 

Owner’s Name $

 

“ L Street
Number Street

 

 

 

City State ZiP Code

 

City State ZiP Code

Give Details About Environmental information

 

 

For the purpose of Part 10, the following definitions apply:

id Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soii, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any iocation, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poiiutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

I,EZ'~No

n Yes. Fill in the detaiis.

 

 

Govemmentai unit Environmental law, if you know it Date of notice
Name of site Gnvemmental unit
Number Street Number Street

City State ZlF Code

 

 

City State ZiP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 52 of 64

Debtor1 Carmen Marla Nieves Padtlla ease number (,.,k,wwn§
First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

ii mo

Cl ves. Fill in the details

 

 

 

 

Governmental unit Envlronmental lawl if you know it Date of notice
§ Name of site Govemmental unit
§ Number Street Number Street
§ City State ZiP Code
l
l

City State ZiP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

la ~o

Ci Yes. Flll in the details

 

 

Court or agency Nature of the case §;:t:$ of the
Case title
Court Name n Pending
n On appeal
Number Street n Concluded
Case number clly stare zlP code

m Give Detaiis About Your Business or Connections to Any Buslness

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
ij A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

cl An owner of at least 5% of the voting or equity securities of a corporation

§§ No. None of the above applies. Go to Part 12.
§ la Yes. Check all that apply above and fill in the details below for each business.
§ Describe the nature of the business Employer identification number

l Do not include Soclai Security number or |TiN.
Business Name

 

 

 

 

ElN: _ _ ~ _______
§ Number Street
Name cf accountant or bookkeeper Dates business existed
§ From To
§ City State ZiP Code
§ Describe the nature of the business Employer identification number

Do not include Soclai Security number or |TiN.

 

Business Name

 

 

ElN:_____-_____________________
§ Number street
§ Name of accountant or bookkeeper Dates business existed

From To

 

 

City State ZiP Code

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 11

 

 

 

 

 

 

 

 

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 53 of 64

gagnon Cnrmen Maria Nieves Padilla Case number §,,,mow,,)
First Name Middle Name test Name

 

 

§ Describe the nature of the business Employer ldemmca“°n number
Do not include Soclai Security number or |TiN.

 

Business Name

 

 

§ ElN:__-__________________
§ Number Street Name of accountant or bookkeeper Dates business existed
§

From To

 

City State ZiP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

§mv No

El ves. Fill ln the details below.

Date issued

 

Name m

 

Number Street

 

 

City State ZiP Code

m Sign Below

 

 

| have read the answers on this Statement of Financial Affalrs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x (`§O A/L\”b…o/> x

Slgnature of Debtor 1 Signature of Debtor 2

Date< ;:72 §§ §§ § Z.C)\C\ Date

Did you attach additional pages to your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

iii No
m Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

No

C] Yes. Name of person . Attach the Bankruptcy Petilion Preparer's Notice,
Dec/aration, and Signalure (Omcial Form 119).

 

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 12

 

 

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 54 of 64

Fill in this information to identify your case:

Carmen Maria Nieves Padilla

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) Firsi Name Middle Name Last Name

 

Unlted Staies Bankruptcy Court for the: MIDDLE District of FLORIDA

case number [J Check ifthis is an
(ifknown) amended filing

 

 

 

foicial Form 108
Statement of intention for lndividuals Filing Under Chapter 7 ms

 

if you are an individual filing under chapter 7, you must fiil out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible, if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured C|aims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the properhj that Did you claim the property
secures a debt? as exempt on Schedule C?

Credif_Ol"S Usda_rd l//lijurrender the property. lo
name,
es

|li:lWRetain the property and redeem ii.

E;:Cenr?;lon of i*@hRetaln the property and enter into a

securing debt /`…_>Reaffirmation Agreement.
in Retain the property and [explain]:

 

Family Residence

Cred"°r`S lui Surrender the property. No
name: W,.
l L.| Retain the property and redeem itt yes

Description of
property
securing debt:

['U Retain the property and enter into a
Reaffirmation Agreement.

["|;l~ Reiain the property and [explain]:

 

Credit°')'~"' in Surrender the property. No
name: m

ll:] Retain the property and redeem it. 65
E;;<:;§;|on of ici Retain the property and enter into a

securing debt Reaftirmation Agreement.

la Retain the property and [explain]:

Credit°"'$ l”Lm.lc Surrender the property. No
name: -
l m Retain the property and redeem it. es

Description of
property
securing debt:

 

iij Retain the property and enter into a
Reah‘irmation Agreemem‘.

li:i Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 

 

 

Case 6:19-bl<-01347-CC.] DOC 1 Filed 03/04/19 Page 55 of 64

mwa Carmen Marla Nleves Padllla Case number w known)

Fmat Name Middle Name Lesl Name

m List Vour Unexplred Fersonal Froperty Leases

For any unexpired personal property lease that you listed in Schedule G.' Executory Contracts and Unexpired Leases (Officlal Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wlll the lease be assumed?

Lessor’s name: l§N0
UY

Description of leased s es

property:

Lessor’s name: f§"No
llj"

Description of leased Yes

property:

Lessor‘s name: ll:l"No

Description of leased ll:] Yes

property:

Lessol’s name: l"|: No
ll:_l~Yes

Description of leased

property:

Lessor’s name: §:|'"]\10
llnges

Description of leased

property:

Lessor's name: {E~No
l"E' Yes

Description of leased

property:

Lessor’s name: §No
!E Yes

Descripi|on of leased
property;

Under penalty of perjury, l declare that l have indicated my lntentlon about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

acde x

 

Slgnature of Debtor1 Signature of Debtor 2
":» l ; § t
wth 26 \Ol ate
MM/ DD / YYYV MM/ DD / YYYY

Official Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

 

Case 6:19-bi<-01347-CC.] DOC 1 Filed 03/04/19 Page 56 of 64

 

Fill in this information to identify your case:

    
      
       

Check one box only as directed in this form and in

Carmen Maria Nieves Padilia Form 122A'1S“PP:

Flrst Name Middle Name Last Name

Debtor 1

 

  

\a_ 1. There is no presumption of abuse,

Debtor 2
(Spouse, if liiing) Flrst Name Middle Name Last Name

MIDDLE mmth FLORIDA

 

id 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United State$ Bankruptcy COu"\ for fhef Means Test Calculation (Ofiicial Form 122A-2).

Case number
(if known)

la 3. The lV|eans Test does not apply now because of
qualified military service but it could apply later.

 

 

 

 

ill check ii ihis is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumptlon of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Vour Current Monthly Income

1. What is your marital and filing status? Check one only.

n Not married. Fill out Column A, lines 2-11.
E] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2~11.

n Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fi|| out both Columns A and B, lines 2~11.

m Living separately or are legally separated Fiii out Column A, lines 2~11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from ali sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For exampie, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for ali 6 months and divide the total by 6.
Fill in the resu|t. Do not include any income amount more than once. For exampie, if both spouses own the same rental piopeity, put the
income from that property in one column only. if you have nothing to report for any line, write $O in the space.

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before ali payroll deductions). $___--Q $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support, include regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0 $
5. Net income from operating a business, profession, Debtor1 Debtor 2
5 or farm
§ Gross receipts (beiore ali deductions) $ 0 $______
Ordinary and necessary operating expenses - $ 0 - $
. . . Copy
z Net monthly income from a business, profession, or farm $ 0 3 here.z $ 0 $
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before ali deductions) $ 0 $
Ordinary and necessary operating expenses - $ 0 - $
Net monthly income from rental or other real property $ 0 $ 2313 0 $
7. |nterest, dividends, and royalties $ 0 $

 

thciai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

 

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 57 of 64

 

 

Debtor1 Carmen Maria Nievcs Padilla Case number (,.,,mown)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ g 3

Do not enter the amount if you contend that the amount received was a benefit
under the Soclai Security Act. lnstead, list it here: ...............................

For you .................................................................................. $

 

For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
§ benth under the Soclai Security Act. $ 9 $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Soclai Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each
coiumn.

0 $ 0 is
0 $ $
Totai amounts from separate pages, if any. + $ + $

 

 

 

Then add the total for Column A to the total for Column B. § $ 0

$______i $_~___0_

 

 

Totai current
monthly income

m Determine Whether the Means Test Applies to Vou

 

14a],m

14b.l n

12. Calculate your current monthly income for the year. Foilow these steps;

12a Copy your total current monthly income from line 11, .................................................................................. Copy line 11 here') § $ 0
Muitipiy by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. § $_____0__

13. Calculate the median family income that applies to you. Foliow these steps:

 

 

z l
Fill in the state in which you iive. §FLORIDA §
i l
Fill in the number of people in your household § 1 §
l i
Fill in the median family income for your state and size of household .......... ... ..... 13. $_____§Z_Ql§_

 

 

 

To find a list of applicable median' income amounts, go online using the link specified' in the separate
instructions for this form This list may also be available at the bankruptcy clerk’ s office

14. How clothe lines compare?

Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse
Go to Part 3.

Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and Gii out Form 122A~2.

Sign Below

 

 

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correcl.

xCii)i/iii)/Yt Yilu/w"’ X

 

Signature of Debtor 1 Signature of Debtor 2
rs ' ‘
DateO~:D l@§ l ZOlq Date
MM/DD lYYYY MM/DD /YY¥Y

if you checked line 14a, do NOT fill outer file Form 122A-2.
if you checked line 14b. fill out Form 122A-2 and tile it with this form.

Official Form 122A-1 Chapter 7 Statement of Vour Current Monthly income page 2

 

 

Case 6:19-bk-01347-CC.] DOC 1 Filed 03/04/19 Page 58 of 64

FB 201A (Form zoiA) (ii/iz)

UNITED STATES BANKRUPTCY COURT

NO'I`ICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
ln accordance with § 342(b) ofthe Bankruptcy Code, this notice to individuals with primarily consumer
debts: (l) Describes briefly the services available from credit counseling scrvices; (2) Describcs briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commencc; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition, Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rulc 4002 requires that
you notify the court of any changes in your address if you arc filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse Will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addrcsscd envelope, unless you file a statement with the court requesting that each spouse recech a separate copy of
all notices

1. Services Avaiiabie from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the Unitcd States trustee or bankruptcy administrator The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies Each debtor in a joint
case must complete the briefing

 

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapter§ g_f_ the Bankrgp§gy Code Availai)le to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Totai fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If` your income is greater than the median income
for your state of residence and family size, in some cases, the Unlted States trustee (or bankruptcy administrator), the
tiustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 59 of 64

Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time, You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter ll is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman (8200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter l3. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation

 

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Oftice of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(l) of the Bankruptcy Code requires that you promptly tile detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court, The documents and the deadlines for filing them are listed on Form BZOO, which is posted at
http://www.uscourts.gov/bkicrins/bankruptc forms.html#procedure.

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 60 of 64

s 201B (Form 201B) (12/09)

UNITED STATES BANKRUPTCY COURT

MlI)DLE Distl_ict Of FLORIDA

Nieves Padilla, Carmen Case NO
Debtor

ln re

 

Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non~attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
X by ll U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that l (We) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

Code,

v \ \ ~ w ` ,_` t _
CA@Y)) QlU l\ll(;.t)@§ X(l<i}\/Ynti/w Vl/OUM fda linf-”a_lZC>l‘~`t
Printed Name(s) of Debtor(s) Signature of Debtor Date
Case No. (if known) X

 

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by il U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit B on page 2 of Form Bl contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor, The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 61 of 64

United States Bankruptcy Court
Mn)l)LE District Of FLoRn)A

IN RE. Nieves Padilla, Carmen

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules

Date: ( §le §§ l Z,Ol Ci O(U\/YY\D/; '\ FMVMM`>

Debtor

 

Joint Debtor

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 62 of 64

American Express
P.o. Box 650448
Dallas TX 75265

American Express
F.o. Box 650448
Dallas TX 75265

Bank Of America
P.o. Box 851001
Dallas TX 75285

Capital One
P.o. Box 60599
City Of Industry CA 91716

Capital One
P.o. Box 60599
City Of Industry CA 91716

Card Services
P.o. Box 70168
Philadelphia PA 19176

Citi Cards
P.o. Box 9001037
Louisville KY 40290

Credit One Bank
P.o. Box 60500
City Of Industry CA 91716

 

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 63 of 64

Discover
P.o. Box 71084
Charlotte NC 28272

Fingerhut
P.o. Box 70281
Philadelphia PA 19176

First Premier Bank
P.o. Box 5529
Sioux Falls SD 57117

Foundation Finance Company
P.o. Box 3148
Hicksville NY 11802

Genesis Fs Card Services
P.o. Box 23039
Columbus GA 31902

Old Navy Visa/syncb
P.o. BOX 960017
Orlando FL 32896

Rooms To Go Synchrony Bank
P.o. Box 960061
Orlando FL 32896

Synchrony Bank/jcp
P.o. Box 960090
Orlando FL 32896

Case 6:19-bk-01347-CC.] Doc 1 Filed 03/04/19 Page 64 of 64

Us Department Of Education
P.o. Box 105028
Atlanta GA 30348

Usda~rd
P.o. Box 790170
St. Louis MO 63179-0170

Walmart Mastercard/syncb
P.O. Box 960024
Orlando FL 32896

 

